co fo SS DB A FF WY Ve

Bw NM Bw HY NY BH NBD ee ee ee ee i
oa TN On BR BY BD S| 6S © wm TOK OA BR OB ON FS

Case 2:18-cv-04242-ESW Document1 Filed 11/28/18 Page 1 of 4

Troy B. Froderman (012717)
Scott C. Ryan (026791)

FR LAW GROUP PLLC

A745 North 7 Street, Suite 310
Phoenix, AZ 85014
602-566-7425
tfroderman@frlawgroup.com

sryan@frlaweroup.com
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Delivery Financial Services, L.L.C., Case No.
Plaintiff,
COMPLAINT
VS.
Lemberg Law LLC,
Defendant.

 

 

 

 

Plaintiff, Delivery Financial Services, L.L.C., for its Complaint against the
Defendant, and by through undersigned counsel, alleges and states as follows:

NATURE OF THE ACTION

I. This is an action for libel and libel per se brought by Plaintiff Delivery
Financial Services, L.L.C., against Defendant Lemberg Law LLC, for libelous statements
made over the Internet on November 15, 2018, and preceding and succeeding dates.

PARTIES

2. Plaintiff, Delivery Financial Services, L.L.C., is an Arizona limited liability
company, located at 3710 W. Greenway Road, Suite 131, Phoenix, Arizona, 85053.

3. Defendant, Lemberg Law LLC, is a Connecticut limited liability company

located at 43 Danbury Road, Wilton, Connecticut, 06897, and does business locally through

1

 

 

 
Oo SF SS DW A FPF WW HO

BR BM Bo BOO ND BRD ND ORD ORO Om am pe
ao SN DB OO SP WY Ye KH CO CO CO OHO KNOUlU LULU ll

 

Case 2:18-cv-04242-ESW Document1 Filed 11/28/18 Page 2 of 4

Trinette G. Kent, Esquire, whose office is located at Kent Law Offices, 3219 E. Camelback
Road, Suite 588, Phoenix, Arizona, 85018.

JURISDICTION AND VENUE

4. This Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1332(A) because there is complete diversity between the parties and the amount in
controversy exceeds $75,000, exclusive of interest and cost.

5. Venue is appropriate in the District of Arizona under 28 U.S.C. § 1391(b\(1)
and 1391 (d) because Defendant conducts business in the State of Arizona and has one or
more licensed agents in the State of Arizona.

FACTS COMMON TO ALL CLAIMS

6. Plaintiff is a nationwide account receivables management company.

7. Defendant is a national law firm that regularly markets via the Internet to
prospective clients, including prospective clients in Arizona. On its website, Defendant

advertises that:

“Lemberg Law represents consumers nationwide in debt collection abuse,
telephone harassment, lemon law, auto fraud, personal injury, wage overtime
and class action cases.” Emphasis in original.

 

8. On November 15, 2018, Plaintiff discovered, via a third party, that Defendant

was marketing on its website the following libelous statements:

“Scary Harassment from 602-490-3955 / 6024903955 Is NOT forever”

‘Delivery Financial Services may be harassing illegally. Sue for $500-$1,500 per
call from 602-490-3955.”

9. Defendant added to its libelous statements through a fictious question and

answer post on its website:

“Question: I have exhausted every thing I have from messing with Delivery
Financial Services and I’m at the end of my rope. Please let me know your staff can
help.

Answer: Hi, you have located the right people. My team perseveres every single
day to ease the strain of third party debt collectors who are shirking the state and
federal regulations which stops them from harassing honest people like you. “

 

 

 
20 Oo WD WN B&B WY YY Le

NM NM BR MB NR BRD RD OND OD eee i i i
eo sa BH Ww F&F WY NY SKY TFT OBO Se Ss HR A FP YH YN KS OC

 

 

Case 2:18-cv-04242-ESW Document1 Filed 11/28/18 Page 3 of 4

10. Defendant intentionally or recklessly states over the Internet that Plaintiff is
engaging in illegal activity. Defendant has no factual basis to support its statements and
makes these statements for the purpose of recruiting clients for a fee.

11. Defendant also committed libel and libel per se against Plaintiff with the
following:

“Let’s have a look at this example: a woman is planning to take her daughter out to
look for a dress on a Saturday morning. She sets the alarm for 8:30, but her phone
rings at 7:30. It’s a bill collection agency inquirmg about a medical bill from her
daughter’s emergency appendectomy (sic) couple years ago. She hangs up the
phone call and the moment she was about to fall back to sleep they call once again.
This time around, she tells them she doesn’t have $15,000 to pay the debt. She gets
up with effort and starts getting ready for the trip to the store. On Sunday, she sets
her alarm clock for 9:00 so she can be at services by 10:15. This time, the mobile
phone rings at 6:45, and it’s the same the same (sic) representative. Delivery
Financial Services likely is going against the FDCPA because debt collectors can
only phone between 8:00 a.m. and 9:00 p.m. in your time zone.”

12. Among other falsehoods, Defendant either intentionally or with reckless
disregard failed to report that Plaintiff is closed on weekends and no such calls as alleged in
paragraph 11 would have taken place.

COUNT I—LIBEL PER SE

13. Defendant made the Internet statements with knowledge of their falsity or
with reckless disregard for their truth.

14. Defendant’s statements accused the Plaintiff of committing a crime.

15. Plaintiff has incurred damages as a result.

COUNT IL-—LIBEL

16. Defendant knew or should have known that its Internet statements were false.
Defendant’s Internet statements were made recklessly and in disregard for their truth or
falsity.

17. Asaresult of Defendant’s statements, Plaintiffhas suffered damages by way
of loss of business and harm to its reputation.

COUNT UI—NEGLIGENT MISREPRESENTATION

18.  Defendant’s Internet statements were made in disregard for their truth or

falsity.

 

 
Oo CS “DH Ww BP WY Le

Me NO BP PO BO BO BK RD ORR ee Oe ee
oOo ~~ BD wn F&F Ww NY FH DTD Oo BS ss HR AH FP WD WH KF DS

 

 

Case 2:18-cv-04242-ESW Document1 Filed 11/28/18 Page 4 of 4

19. Defendant’s Internet statements have caused proximate harm to Plaintiff's
business and its reputation.

20. Plaintiff has suffered damages as a result of Defendant’s Internet statements.

WHEREFORE, Plaintiff prays for the following relief:

1. For a finding that Defendant has committed libel per se against Plaintiff;

2. For a finding that Defendant has committed libel against Plaintiff;

3, For a finding that Defendant has negligently misrepresented Plaintiff's
business practices;

4, For a judgment against Defendant and an award of compensatory damages in

favor of Plaintiff, in an amount proven at trial;

5. For a judgment of punitive or example damages in favor of Plaintiff;
6 For a judgment awarding Plaintiff its fees and costs;

7. For a retraction by Defendant on its website, and

8 For any other relief the Court or jury deems appropriate.

DATED this 28th day of November, 2018.
FR LAW GROUP, PLLC

By: /s/ Trov B. Froderman
Troy B. Froderman, Esq.
Scott C. Ryan, Esq.

4745 N 7® Street, Suite 310
Phoenix, AZ 85014
Attorneys for Plaintiff

 

 
